Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 11 and 19 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

In regards to claims 8 and 16, the applicant did not argue the official notice. Therefore, the official notice has become applicant’s admitted prior art.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,4, 7, 9, 11, 14, 17, 19, 20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US-11,257,024) in view of Humamura (CN-103871320A) and Noguchi (JP-2014199224A).

In regards to claim 1, Barton teaches a label comprising a flexible substrate and a flexible circuit coupled to the flexible substrate [fig. 1, col. 1 L. 59-61, col. 7 L. 5-9]. Furthermore, Barton teaches that the flexible circuit includes a power source, a microcontroller, a plurality of sensors, one or more transceivers, and an antenna [fig. 1 elements 102 (antenna), 104/108 (one or more transceivers), 110 (microcontroller), 106/116/118/120/122/124/126 (plurality of sensors) and 128 (power source)]. Also, Barton teaches that the microcontroller receives one or more signals from the plurality of sensors, processes the signals and stores the sensed data in memory for later transmission [col. 6 L. 31-39]. This teaching means that the microcontroller is configured to identify sensor readings in one or more signals from the plurality of sensors. Furthermore, Barton teaches that the microcontroller is configured to send the sensor readings to one or more of a central computer or a computer network via one or more standard wireless transmission protocols [fig. 1 elements 104 and 108, col. 4 L. 21-26 and L. 32-36, col. 5 L. 36-48, col. 6 L.37-39, col. 7 L. 40-53]. Barton further teaches that the sensor readings are transmitted automatically at predefined time period [col. 12 L. 38-44]. This teaching means that at least one of the sensor readings is sent in a push communication.
Barton teaches that the label is flexible and that it can be attached to an object [fig. 1, fig. 2a, col. 1 L. 59-61, col. 7 L. 5-9]. This teaching means that the label can be bent without damaging the label electronics. However, Barton does not teach that the label is attached to a first surface of the object and a second surface of the object.
On the other hand, Humamura teaches that flexible labels can be bent so they can attach to a first surface of the object and a second surface of the object [fig. 8 element R2].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Humamura’s teachings of bending the label so it can attach to two surfaces of the object in the label taught by the Barton because it will permit the label to be read from any of the two surfaces where the label is attached.
The combination of Barton and Humamura teaches that the label is attached to a first and second surfaces of the object and that the label include sensors that capture the sensor readings from the object [see Barton fig. 1 and 2A, see Humamura fig. 8]. However, the combination does not teach that the sensor readings are captured from the two surfaces where the label is attached.
On the other hand, Noguchi teaches when a sensor device is attached two to surfaces of an object, the sensor device can comprise two sensors of the same type each monitoring one of the two surfaces of the object [fig. 1, fig. 4 elements 5 (sensors), par. 0013 L. 10-12].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Noguchi’s teachings of having two sensors of the same type when the sensor is attached to two surfaces of an object in the label taught by the combination because it will permit to sense parameters of the two surfaces using a single device.
The combination of Barton, Humamura and Noguchi teaches that the label is attached to a first and second surfaces of the object and that the label include sensors that capture the sensor readings from the object [see Barton fig. 1 and 2A, see Humamura fig. 8]. Furthermore, the combination teaches that when the label is attached to two surfaces of the object the label can have two sensors of the same type so the two surfaces can be monitored [see Noguchi fig. 1, fig. 4 elements 5 (sensors), par. 0013 L. 10-12]. These teachings means that the sensor readings are to include a first reading corresponding to a first surface of the object and a second reading corresponding to a second surface of the object. 

In regards to claim 4, the combination of Barton, Humamura and Noguchi, as applied in claim 1 above, further teaches that the microcontroller is to generate the push communication in accordance with a programmable time interval [see Barton col. 12 L. 38-54].  

In regards to claim 7, the combination of Barton, Humamura and Noguchi, as applied in claim 1 above, further teaches that the label includes an encapsulant substantially surrounding the flexible circuit [see Barton col. 7 L. 17-21].  

In regards to claim 9, the combination of Barton, Humamura and Noguchi, as applied in claim 1 above, further teaches that the standard wireless transmission protocols include one or more of a wireless protocol, a BLUETOOTH low energy protocol, a 5G network protocol, a wireless network communication protocol, or a cellular network communication protocol [see Barton col. 4 L. 28-36, col. 5 L. 42-48].  

In regards to claim 11, the combination of Barton, Humamura and Noguchi, as shown in the rejection of claim 1 above, teaches a label comprising a microcontroller that performs the claimed functions. Therefore, Barton also teaches the claimed method.

In regards to claim 14, the combination of Barton, Humamura and Noguchi, as shown in the rejection of claim 4 above, teaches the claimed limitations.

In regards to claim 17, the combination of Barton, Humamura and Noguchi, as shown in the rejection of claim 9 above, teaches the claimed limitations.

In regards to claim 19, the combination of Barton, Humamura and Noguchi, as shown in the rejection of claim 1 above, teaches a label comprising the claimed flexible circuit, the claimed flexible substrate and the claimed microcontroller performing the claimed functions. Therefore, the combination also teaches the claimed method of fabricating the label.

In regards to claim 20, the combination of Barton, Humamura and Noguchi, as shown in the rejection of claim 7 above, teaches the claimed limitations.

In regards to claims 22, the combination of Barton, Humamura and Noguchi teaches that the label is attached to a first and second surfaces of the object and that the label include sensors that capture the sensor readings from the object [see Barton fig. 1 and 2A, see Humamura fig. 8]. Furthermore, the combination teaches that when the label is attached to two surfaces of the object the label can have two sensors of the same type so the two surfaces can be monitored [see Noguchi fig. 1, fig. 4 elements 5 (sensors), par. 0013 L. 10-12]. These teachings mean that the label can be bent between 0 degrees and 90 degrees and that the sensor readings will be captured from a surface of an object that has an angle between 0 degrees and 90 degrees. Even though the combination does not explicitly teach that the label is used on an object that has a curved surface, it is inherent that the label can be used on an object that has curved surface because it is clear from the combination’s teachings that the label can be bent as desired. In other words, it is inherent that the label can be attached to an object that has curved surface and that the label will obtain the sensor readings from the curved surface. 

In regards to claim 23, the combination of Barton, Humamura and Noguchi, as shown in the rejection of claim 22 above, teaches the claimed limitations.

In regards to claim 24, the combination of Barton, Humamura and Noguchi, as shown in the rejection of claim 22 above, teaches the claimed limitations.

Claim(s) 2, 3, 5, 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US-11,257,024) in view of Humamura (CN-103871320A) and Noguchi (JP-2014199224A) as applied to claims 1 and 11 above, and in further view of Flammer at al. (US-2019/0327306).

In regards to claim 2, the combination of Barton, Humamura and Noguchi, as applied in claim 1 above, further teaches that the sensor readings indicate one or more of temperature, humidity, or motion [see Barton fig. 1 elements 116, 118 and 112]. However, the combination does not teach that the label can determine that the sensor readings cross a threshold or indicate an event.
On the other hand, Flammer teaches that a device comprising a plurality of sensors can transmit data when one sensor reading of one of the sensors crosses a threshold or indicates an event such as when a temperature reading crosses a temperature threshold [par. 0056 L. 1-7].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Flammer’s teachings of the device transmitting data when a sensor reading crosses a threshold or indicates an event in the label taught by the combination because it will permit the label to be a more autonomous device and be able to analyze the sensed data locally.

In regards to claim 3, the combination of Barton, Humamura and Noguchi, as applied in claim 1 above, does not teach that the microcontroller is configured to generate the push communication in response to an event associated with the sensor readings.
On the other hand, Flammer teaches that a microcontroller of device comprising a plurality of sensors can generate a push communication in response to an event associated with the sensor readings [par. 0056 L. 1-7]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Flammer’s teachings of the device transmitting data when a sensor reading crosses a threshold or indicates an event in the label taught by the combination because it will permit the label to be a more autonomous device and be able to analyze the sensed data locally

In regards to claim 5, the combination of Barton, Humamura and Noguchi, as applied in claim 1 above, does not teach that at least one of the sensor readings are sent in response to a request.
On the other hand, Flammer teaches that a device comprising a plurality of sensors can be queried for sensor data by another device [par. 0055 L. 9-18]. This teaching means that at least one of the sensor readings are sent in response to a request. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Flammer’s teachings of transmitting sensor reading when requested in the label taught by the combination because it will permit the label to transmit sensor data on-demand.
 
In regards to claim 12, the combination of Barton, Humamura, Noguchi and Flammer, as shown in the rejection of claim 3 above, teaches the claimed limitations.

In regards to claim 13, the combination of Barton, Humamura, Noguchi and Flammer, as shown in the rejection of claim 2 above, teaches the claimed limitations.

In regards to claim 15, the combination of Barton, Humamura, Noguchi and Flammer, as shown in the rejection of claim 5 above, teaches the claimed limitations.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US-11,257,024) in view of Humamura (CN-103871320A) and Noguchi (JP-2014199224A) as applied to claim 1 above, and in further view of Takashima at al. (US-10,115,051).

In regards to claim 6, the combination of Barton, Humamura and Noguchi, as applied in claim 1 above, further teaches that the one or more signals include a temperature signal, a location signal, and a motion signal [see Barton fig. 1 element 106, 116, 122, col. 2 L. 13-22].
The combination teaches that the one or more signal also include a humidity signal [see Barton fig. 1 element 118, col. 2 L. 13-22]. However, the combination does not teach that the humidity signal is a relative humidity signal.
On the other hand, Takashima teaches that the humidity signal can be a relative humidity signal [fig. 2, col. 8 L. 15-18, col. 18 L. 13-20].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Takashima’s teachings of sensing relative humidity in the label taught by the combination because relative humidity provides an accurate measurement of the humidity which the label is exposed.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US-11,257,024) in view of Humamura (CN-103871320A) and Noguchi (JP-2014199224A) as applied to claims 1 and 11 above, and in further view of applicant’s admitted prior art (AAPA) an Peng (US-10,999,784).

In regards to claim 8, the combination of Barton, Humamura and Noguchi, as applied in claim 1 above, further teaches that the microprocessor is configured to send the sensor readings to one or more of the central computer or the computer network via network communication link [see Barton col. 12 L. 38-44].
The combination of Barton, Humamura and Noguchi does not teach that the sensor readings are encrypted before transmission. However, AAPA teaches that encryption is a well-known method used to protect data. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have encrypted the sensor readings before transmission because it will permit the system to prevent unauthorized access to the transmitted data when the data is being transmitted.
The combination does not teach that the network communication link is an identity verified network communication link.
On the other hand, Peng teaches that a device, trying to communicate with a network, sends an identifier that needs to be verified, and that the device will be able to communicate in the network only when the identifier has been verified [col. 2 L. 35-42]. This teaching means that any data transmitted/received by the device is transmitted/received via an identity verified network communication link.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Peng’s teachings of communicating data using an identity verified communication link in the label taught by the combination because it will permit the system to be more secure by preventing communication of unauthorized devices/labels.  
 
In regards to claim 16, the combination of Barton, Humamura, Noguchi. AAPA and Peng, as shown in the rejection of claim 8 above, teaches the claimed limitations.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US-11,257,024) in view of Humamura (CN-103871320A) and Noguchi (JP-2014199224A) as applied to claim 1 above, and in further view of Arceneaux et al. (US-9,735,530).

In regards to claim 10, the combination of Barton, Humamura and Noguchi, as applied in claim 1 above, further teaches that the flexible circuit includes a printed circuit board [see Barton col. 7 L. 5-9]. 
The combination does not teach that the flexible circuit includes one or more balancing circuits.
On the other hand, Arceneaux teaches the concept of matching the impedance of the signals of the sensors and the microcontroller [col. 4 L. 10-16]. This teaching means that circuit includes one or more balancing circuits.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Arceneaux’s teachings of matching the impedance of the sensor signals and the microprocessor in the label taught by the combination because it will permit to reduce signal noise and corruption of signals [see Arceneaux col. 4 L. 13-16].

Claim(s) 18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US-11,257,024) in view of Humamura (CN-103871320A) and Noguchi (JP-2014199224A) as applied to claim(s) 1 and 11 above, and in further view of Coleman (US-2020/0349505), Chen et al. (US-11,429,198) and Grabau (US-10,139,897).

In regards to claim 18, the combination of Barton, Humamura and Noguchi, as applied in claim 11 above, does not teach that the method includes updating a package information setting.
On the other hand, Coleman teaches that a label can include a display that displays package information [fig. 5A, par. 0005 L. 33-36]. Coleman teaches that a user can update the displayed package information using a server and that the server will store the updated package information in a database and send via a cellular network the updated package information to the label for display [fig. 1 elements 110 (server) and 112 (database),  par. 0048 L. 2-7, par. 0073 L. 1-8 and 17-24]. This teaching means that the method includes updating a package information setting in the microcontroller based on a reprogram signal from a network (server sends updated package information to the label for display), wherein the reprogram signal is received via an accountable property system of record (server stores updated package information in a database) and wireless communication link (updated package information sent to the label via cellular network).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Coleman’s teachings of a label having a display and of updating from a remote location information displayed at the label in the method taught by the combination because it will permit a user to update package information from a remote location and display the updated package information at the label.
The combination of Barton, Humamura, Noguchi and Coleman teaches that the label is flexible [see Barton fig. 1, fig. 2a, col. 1 L. 59-61, col. 7 L. 5-9]. The combination also teaches that the label can comprise a display to display package information [see Coleman fig. 5A, par. 0005 L. 33-36]. However, the combination does not teach that the display is also flexible.
On the other hand, Chen teaches that displays can be made of flexible materials so it can be bended as desired [fig. 2, col. 1 L. 23-25 and L. 43-59, col. 6 L. 5-13].
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Chen’s teachings of a flexible display in the label taught by the combination because it will permit the label to display package information while maintaining flexibility of the label.
The combination of Barton, Humamura, Noguchi, Coleman and Chen teaches that package information settings can be updated by a user via a network [see Coleman par. 0055, par. 0073 L. 1-3]. However, the combination does not teach that the user is network verified administrative authority.
On the other hand, Grabau teaches that administrative authority is able to adjust settings of a device from a remote location by providing the new setting to a server that stores the new setting and relays the new setting to the device’s microcontroller [col. 6 L. 39-49, col. 20 L. 64-67, col. 21 L. 1-7]. This teaching means the user updating settings can be a network verified administrative authority
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Grabau’s teachings of a user modifying settings to be a network verified administrative authority in the method taught by the combination because it will permit the system to be more secure and permit only authorized users to change the settings.

In regards to claim 25, the combination of Barton, Humamura, Noguchi, Coleman, Chen and Grabau, as shown in the rejection of claim 18 above, teaches the claimed limitations.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US-11,257,024) in view of Humamura (CN-103871320A) and Noguchi (JP-2014199224A) as applied to claim 19 above, and in further view of Takashima at al. (US-10,115,051) and Arceneaux et al. (US-9,735,530).

In regards to claim 21, the combination of Barton, Humamura and Noguchi, as applied in claim 19 above, further teaches that the plurality of sensors include a temperature sensor, a location sensor, and a motion sensor [see Barton fig. 1 element 106, 116, 122, col. 2 L. 13-22].
The combination teaches that the plurality of sensors also include a humidity sensor [see Barton fig. 1 element 118, col. 2 L. 13-22]. However, the combination does not teach that the humidity sensor is a relative humidity sensor.
On the other hand, Takashima teaches that the humidity sensor can be a relative humidity sensor [fig. 2, col. 8 L. 15-18, col. 18 L. 13-20].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Takashima’s teachings of sensing relative humidity in the label taught by the combination because relative humidity provides an accurate measurement of the humidity which the label is exposed.
The combination of Barton, Humamura, Noguchi and Takashima teaches that the flexible circuit includes a printed circuit board [see Barton col. 7 L. 5-9]. 
The combination does not teach that the flexible circuit includes one or more balancing circuits.
On the other hand, Arceneaux teaches the concept of matching the impedance of the signals of the sensors and the microcontroller [col. 4 L. 10-16]. This teaching means that circuit includes one or more balancing circuits.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Arceneaux’s teachings of matching the impedance of the sensor signals and the microprocessor in the label taught by the combination because it will permit to reduce signal noise and corruption of signals [see Arceneaux col. 4 L. 13-16].

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685